Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

HomeBanc Corp.

 

4,250,000 Shares of Common Stock

 

July 19, 2004

 

GTCR Fund VII/A, L.P.

6100 Sears Tower

Chicago, Illinois 60606-6402

 

Ladies and Gentlemen:

 

HomeBanc Corp., a Georgia corporation (the “Company”), proposes to issue and
sell to GTCR Fund VII/A, L.P. (the “Fund” or “you”) 4,250,000 shares of Common
Stock, par value $0.01 per share (the “Shares”) of the Company.

 

The Company hereby confirms its agreement with you concerning the purchase and
sale of the Shares, as follows:

 

1. Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (File No.
333-113777) including a prospectus, relating to the Shares. Such registration
statement, as amended at the time it becomes effective, including the
information, if any, deemed pursuant to Rule 430A under the Securities Act to be
part of the registration statement at the time of its effectiveness (“Rule 430
Information”), is referred to herein as the “Registration Statement”; and as
used herein, the term “Preliminary Prospectus” means each prospectus included in
such registration statement (and any amendments thereto) before it becomes
effective, any prospectus filed with the Commission pursuant to Rule 424(a)
under the Securities Act and the prospectus included in the Registration
Statement at the time of its effectiveness that omits Rule 430A Information, and
the term “Prospectus” means the prospectus in the form first used to confirm
sales of the Shares. If the Company has filed an abbreviated registration
statement pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Registration Statement”), then any reference herein to the term “Registration
Statement” shall be deemed to include such Rule 462 Registration Statement.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Registration Statement, the Prospectus and the Underwriting
Agreement among the Company and the Underwriters dated as of July 13, 2004 (the
“Underwriting Agreement”).

 

2. Purchase of the Shares. (a) The Company agrees to sell 4,250,000 Shares to
the Fund as provided in this Agreement, and the Fund, on the basis of the
representations, warranties



--------------------------------------------------------------------------------

and agreements set forth herein and subject to the conditions set forth herein,
agrees to purchase from the Company at a purchase price of $7.02 per Share (the
“Purchase Price”) 4,250,000 Shares.

 

(b) Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Fund, at the
offices of Cahill Gordon & Reindel LLP on the “Closing Date,” as defined in the
Underwriting Agreement.

 

Payment for the Shares to be purchased on the Closing Date shall be made against
delivery to the Fund’s accounts of the Shares to be purchased on such date in
definitive form registered in such names and in such denominations as the Fund
shall request in writing not later than two full business days prior to the
Closing Date with any transfer taxes payable in connection with the sale of the
Shares duly paid by the Company.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Fund that:

 

(a) Preliminary Prospectus. No order preventing or suspending the use of any
Preliminary Prospectus has been issued by the Commission, and each Preliminary
Prospectus, if any, distributed by the Underwriters that describes the Fund’s
purchase of Shares in the offering pursuant to the Registration Statement (the
“Offering”), at the time of filing thereof, complied in all material respects
with the Securities Act and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Underwriter or
any Fund furnished to the Company in writing by such Underwriter through the
Representatives or by any Fund expressly for use in any Preliminary Prospectus.

 

(b) Registration Statement and Prospectus. No order suspending the effectiveness
of the Registration Statement has been issued by the Commission and no
proceeding for that purpose has been initiated or threatened by the Commission;
as of the applicable effective date of the Registration Statement which
describes the Shares to be offered to the Fund and any amendment thereto, the
Registration Statement complied and will comply in all material respects with
the Securities Act, and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading; and as of the
applicable filing date of the Prospectus and any amendment or supplement thereto
and as of the Closing Date and as of the Additional Closing Date, as the case
may be, the Prospectus will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Underwriter or
Fund, respectively, furnished to the Company in writing by such Underwriter
through the Representatives or any Fund, respectively, expressly for use in the
Registration Statement and the Prospectus and any amendment or supplement
thereto.

 

-2-



--------------------------------------------------------------------------------

(c) Financial Statements. The financial statements and the related notes thereto
included in the Registration Statement and the Prospectus comply in all material
respects with the applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”), as applicable, and
present fairly in all material respects the consolidated financial position of
the HBMC Holdings, LLC (“Holdings”) and its consolidated subsidiaries, including
Abetterwayhome Corp. and HomeBanc Mortgage Corporation, as of the dates
indicated and the consolidated results of their operations and the changes in
their consolidated cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby,
and the supporting schedules included in the Registration Statement present
fairly in all material respects the information required to be stated therein;
and the other financial information regarding the consolidated results of
operations, financial condition and changes in cash flows included in the
Registration Statement and the Prospectus has been derived from the accounting
records of Holdings and its subsidiaries and presents fairly in all material
respects the information shown thereby; and the pro forma financial information
included in the Registration Statement and the Prospectus has been prepared in
accordance with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and the assumptions underlying such pro forma
financial information are reasonable and are set forth in the Registration
Statement and the Prospectus.

 

(d) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the business, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). References in this
Agreement to the subsidiaries of the Company shall be deemed to be references to
the subsidiaries of the Company after giving effect to the Reorganization of the
Company as described in the section entitled “Our reorganization” in the
Registration Statement and the Prospectus (the “Reorganization”). The
subsidiaries listed in Schedule III to this Agreement are the only subsidiaries
of the Company.

 

(e) No Material Adverse Change. Since the date of the most recent financial
statements of Holdings included in the Registration Statement and the
Prospectus, (i) there has not been any material change in the capital stock or
long-term debt of the Company or any of its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, prospects, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole; (ii) neither the Company nor any of its subsidiaries

 

-3-



--------------------------------------------------------------------------------

has entered into any transaction or agreement that is material to the Company
and its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries taken
as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in the Registration Statement and the Prospectus.

 

(f) Capitalization. The Company has an authorized capitalization as set forth in
the Prospectus under the heading “Capitalization”; all the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable and are not subject to any pre-emptive or
similar rights; except as described in or expressly contemplated by the
Prospectus, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Registration Statement and the Prospectus; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.

 

(g) Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and the Company has full right, power and authority to perform
its obligations hereunder.

 

(h) The Shares. The Shares to be issued and sold by the Company hereunder have
been duly authorized by the Company and, when issued and delivered and paid for
as provided herein, will be duly and validly issued and will be fully paid and
nonassessable and will conform to the descriptions thereof in the Prospectus;
and the issuance of the Shares is not subject to any preemptive or similar
rights.

 

(i) The Reorganization. The Reorganization has been completed and conforms in
all material respects to the description thereof contained in the Registration
Statement and the Prospectus.

 

(j) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries

 

-4-



--------------------------------------------------------------------------------

is bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(k) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the consummation of the Reorganization, the issuance and sale of the
Shares to be sold by the Company pursuant to the Underwriting Agreement and this
Agreement and the consummation by the Company of the transactions contemplated
by this Agreement have not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any material property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority.

 

(l) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares to be sold
by the Company hereunder and the consummation by the Company of the transactions
contemplated hereunder, except for the registration of the Shares under the
Securities Act and the Exchange Act and such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase of the
Shares by the Funds.

 

(m) Legal Proceedings. Except as described in the Prospectus, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is a party or to which
any property of the Company or any of its subsidiaries is the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect or materially and adversely affect the ability of the Company to perform
its obligations under this Agreement; no such investigations, actions, suits or
proceedings are, to the knowledge of the Company, threatened or contemplated by
any governmental or regulatory authority or threatened by others; and (i) there
are no current or pending legal, governmental or regulatory actions, suits,
proceedings, statutes or regulations that are required under the Securities Act
to be described in the Prospectus that are not so described and (ii) there are
no contracts or other documents that are required under the Securities Act to be
filed as exhibits to the Registration Statement or described in the Registration
Statement or the Prospectus that are not so filed or described.

 

-5-



--------------------------------------------------------------------------------

(n) Independent Accountants. Ernst & Young LLP, who have certified the financial
statements of Holdings and its consolidated subsidiaries are independent public
accountants with respect to Holdings, the Company and their respective
subsidiaries as required by the Securities Act.

 

(o) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(p) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) (collectively, “Intellectual Property”) necessary for the
conduct of their respective businesses; and the Company and its subsidiaries
have not received any notice of any claim that the conduct of their respective
businesses conflict with or infringe upon in any respect any such rights of
others, except where such conflict or infringement would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(q) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or customers of the Company or any of its
subsidiaries, on the other, that is required by the Securities Act to be
described in the Registration Statement and the Prospectus and that is not so
described.

 

(r) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Prospectus, will not be required to register as an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, “Investment Company Act”).

 

(s) Taxes. The Company and its subsidiaries have filed all necessary U.S.
federal, state, local and foreign income and franchise tax returns required to
be filed through the date hereof and have paid all taxes shown as due thereon;
and except as otherwise disclosed in the Prospectus, there is no tax deficiency
that has been, or, to the Company’s knowledge, is reasonably expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, in each case, other than would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

(t) Licenses and Permits. The Company and its subsidiaries own, possess or have
obtained all material licenses, permits, certificates, consents, orders,
approvals and other authorizations

 

-6-



--------------------------------------------------------------------------------

from, and have made all declarations and filings with, all governmental
authorities (including foreign regulatory agencies), all self-regulatory
organizations and all courts and other tribunals, domestic or foreign, necessary
to own or lease, as the case may be, and to operate its properties and to carry
on its business as conducted as of the date hereof, and neither the Company nor
any of its subsidiaries has received any actual notice of any proceeding
relating to revocation or modification of any such license, permit, certificate,
consent, order, approval or other authorization, except as described in the
Registration Statement and the Prospectus and except where the failure to own,
possess or obtain or the revocation or modification would not, individually or
in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries are in compliance with all laws and regulations relating to the
conduct of its business as conducted as of the date of the Prospectus, except as
described in the Registration Statement and the Prospectus and except where
failures to comply would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(u) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened.

 

(v) Compliance With Environmental Laws. The Company and its subsidiaries (i) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (ii)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
in each case except for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(w) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

 

-7-



--------------------------------------------------------------------------------

(x) Accounting Controls. The Company and its subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(y) REIT Qualification. Upon completion of the transactions contemplated in the
Prospectus (including the Reorganization) and the sale of the Shares hereunder,
the Company will be organized and operated in conformance with the requirements
for qualification as a real estate investment trust (“REIT”) under Sections 856
through 860 of the Code and the proposed method of operation of the Company and
its subsidiaries as described in the Prospectus will enable the Company to meet
the requirements for taxation as a REIT under the Code.

 

(z) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonable and customary for companies of similar size
involved in similar businesses; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost as may be necessary to continue its
business.

 

(aa) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 

(bb) No Restrictions on Subsidiaries. Except as described in the Prospectus, no
subsidiary of the Company (other than any taxable REIT subsidiary) is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

 

(cc) No Broker’s Fees. Except as disclosed in the Prospectus, neither the
Company nor any of its subsidiaries is a party to any contract, agreement or
understanding with any person (other than the Underwriting Agreement) that would
give rise to a valid claim against the Company or any of its subsidiaries or any
Underwriter for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

 

-8-



--------------------------------------------------------------------------------

(dd) No Registration Rights. No person has the right to require the Company or
any of its subsidiaries to register any securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Shares to be sold by the Company hereunder.

 

(ee) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

 

(ff) Margin Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.

 

(gg) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(hh) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement and the Prospectus is
not based on or derived from sources that are reliable and accurate in all
material respects.

 

(ii) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith that are applicable to
the Company and its subsidiaries.

 

4. Further Agreements of the Company. The Company covenants and agrees with each
Fund that:

 

(a) Effectiveness of the Registration Statement. The Company will use its
reasonable best efforts to cause the Registration Statement, if not effective at
the time of execution of this Agreement, to become effective at the earliest
possible time. If required, the Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A under
the Securities Act.

 

(b) Amendments or Supplements. Before filing any amendment or supplement to the
Registration Statement or the Prospectus, the Company will furnish to the Fund
and counsel for the Fund a copy of the proposed amendment or supplement for
review and will not file any such proposed amendment or supplement to which the
Representatives reasonably and promptly object.

 

(c) Notices to the Fund. The Company will advise the Fund promptly, and confirm
such advice in writing, (i) when the Registration Statement has become
effective; (ii) when any

 

-9-



--------------------------------------------------------------------------------

amendment to the Registration Statement has been filed or becomes effective;
(iii) when any supplement to the Prospectus or any amendment to the Prospectus
has been filed; (iv) of any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or the
receipt of any comments from the Commission relating to the Registration
Statement or any other request by the Commission for any additional information;
(v) of the issuance by the Commission of any order suspending the effectiveness
of the Registration Statement or preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or the initiation or threatening of any
proceeding for that purpose; (vi) of the occurrence of any event within the
Prospectus Delivery Period as a result of which the Prospectus as then amended
or supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus is delivered to a
purchaser, not misleading; and (vii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Shares for offer and
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and the Company will use its best efforts to prevent the issuance
of any such order suspending the effectiveness of the Registration Statement,
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending any such qualification of the Shares and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(d) Earning Statement. The Company will make generally available to its security
holders and the Fund, in the time frame and in the manner contemplated by Rule
158, an earning statement that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 of the Commission promulgated thereunder covering a
period of at least twelve months beginning with the first fiscal quarter of the
Company occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement.

 

(e) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares as described in the Prospectus under the heading “Use of proceeds.”

 

(f) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

 

(g) Exchange Listing. The Company will use its best efforts to list, subject to
notice of issuance, the Shares on the New York Stock Exchange (the “Exchange”).

 

(h) Reports. For a period of five (5) years from the Closing Date, the Company
will furnish to the Fund, as soon as they are available, copies of all reports
or other communications (financial or other) furnished to holders of the Shares,
and copies of any reports and financial statements furnished to or filed with
the Commission or any national securities exchange or automatic quotation
system; provided that such reports or other communications are not available to
the Fund on the website of the Commission.

 

(i) Filings. The Company will file with the Commission such reports as may be
required by Rule 463 under the Securities Act.

 

-10-



--------------------------------------------------------------------------------

(j) REIT Qualification. The Company will properly and timely elect to be taxed
as a REIT under the Code commencing with its taxable year ending December 31,
2004.

 

(k) NYSE Compliance. The Company will comply with Section 303A of the New York
Stock Exchange Listed Company Manual (after giving effect to any applicable
grace periods therein).

 

5. Conditions of Fund’s Obligations. The obligation of the Fund to purchase the
Shares on the Closing Date as provided herein is subject to the performance by
the Company of its covenants and other obligations hereunder and to the
following additional conditions:

 

(a) Sale of Shares to Underwriters. The closing of the sale of Shares to the
Underwriters pursuant to the Underwriting Agreement shall have occurred.

 

(b) Registration Compliance; No Stop Order. The Registration Statement (or if a
post-effective amendment thereto is required to be filed under the Securities
Act, such post-effective amendment) shall have become effective, and the Fund
shall have received notice thereof on the date hereof; no order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose shall be pending before or threatened by the
Commission; the Prospectus shall have been timely filed with the Commission
under the Securities Act and in accordance with Section 4(a) hereof; and all
requests by the Commission for additional information shall have been complied
with to the reasonable satisfaction of the Representatives.

 

(c) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date (except that if a representation and warranty is made as
of a specific date, and such date is expressly referred to therein, such
representation and warranty shall be true and correct as of such date); and the
statements of the Company and its officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date (except that if a statement is made as of a specific date, and such date is
expressly referred to in the applicable certificate, such statement shall be
true and correct as of such date);.

 

(d) No Downgrade. Subsequent to the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded any securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any securities or preferred stock of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

(e) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
the Prospectus (excluding any amendment or supplement thereto).

 

-11-



--------------------------------------------------------------------------------

(f) Officer’s Certificate. The Fund shall have received on and as of the Closing
Date, a certificate of the chief financial officer, chief operating officer or
chief accounting officer of the Company and one additional senior executive
officer of the Company delivered to the Underwriters pursuant to the
Underwriting Agreement (a) confirming that such officers have carefully reviewed
the Registration Statement and the Prospectus and, to the knowledge of such
officers, the representation of the Company set forth in Section 3(b) hereof is
true and correct, (b) confirming that the other representations and warranties
of the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date and (c) to the
effect set forth in paragraphs (a), (c) and (d) above.

 

(g) Opinions of Counsel for the Company. Alston & Bird LLP, counsel for the
Company, shall have furnished to the Fund, at the request of the Company, their
written opinion, dated the Closing Date and delivered to the Underwriters
pursuant to the Underwriting Agreement together with a reliance letter to the
Fund. Charles W. McGuire, general counsel of the Company, shall have furnished
to the Fund, at the request of the Company, his written opinion, dated the
Closing Date and delivered to the Underwriters pursuant to the Underwriting
Agreement together with a reliance letter addressed to the Fund.

 

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Shares; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Shares.

 

(i) Good Standing. The Fund shall have received on and as of the Closing Date or
the Additional Closing Date, as the case may be, satisfactory evidence of the
good standing of the Company and its subsidiaries in their respective
jurisdictions of organization and their good standing as foreign entities in
such other jurisdictions as the Fund may reasonably request, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

 

(j) Exchange Listing. The Shares to be delivered on the Closing Date, shall have
been approved for listing on the Exchange, subject to official notice of
issuance.

 

(k) Reorganization. The Reorganization described in the Prospectus under the
section entitled “Our reorganization” shall have been completed prior to the
Closing Date.

 

(l) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the Fund
such further certificates and documents as the Fund may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof if
they are in form and substance reasonably satisfactory to counsel for the
Underwriters as provided in the Underwriting Agreement.

 

-12-



--------------------------------------------------------------------------------

6. Indemnification and Contribution.

 

(a) Indemnification of the Fund by the Company. The Company agrees to indemnify
and hold harmless the Fund, its affiliates, directors and officers and each
person, if any, who controls such Fund within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus (or any amendment or supplement
thereto) or any Preliminary Prospectus, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Fund
furnished to the Company in writing by such Fund through the Representatives
expressly for use therein.

 

(b) Indemnification of the Company. The Fund agrees to indemnify and hold
harmless the Company, its directors, its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (other
than the Fund and its directors, executive officers and controlling persons) to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Fund furnished to the Company in writing by the Fund through its
representatives expressly for use in the Registration Statement and the
Prospectus, it being understood and agreed upon that the only such information
provided by the Fund consists of the following information in the Prospectus:
the second, third, fourth, fifth, sixth, seventh and ninth sentences of footnote
2 to the table appearing under the caption “Principal shareholders”: the
information regarding the Fund contained in paragraph 1 under the caption
“Shares eligible for future sale – Sales of Restricted Shares; and the twentieth
paragraph under the caption “Underwriting”; provided, however, that the Fund
shall not be liable under this paragraph 6(b) for any amount in excess of the
amount obtained by multiplying the number of Shares purchased by the Fund by the
difference between the Purchase Price and the price to the public of the Shares
offered by the Prospectus.

 

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to the preceding paragraphs of this Section 6, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 6 except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an

 

-13-



--------------------------------------------------------------------------------

Indemnified Person otherwise than under this Section 6. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 6 that the Indemnifying Person may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for the Fund,
its affiliates, directors and officers and any control persons of such Fund
shall be designated in writing by the Fund, any such separate firm for the
Company, its directors, its officers who signed the Registration Statement and
any control persons of the Company shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

(d) Contribution. If the indemnification provided for in paragraphs (a), (b) and
(c) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid

 

-14-



--------------------------------------------------------------------------------

or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Fund from the offering of the
Shares or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Fund in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Fund shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Shares, and, with respect to the Fund, the total obtained by multiplying the
number of Shares purchased by the Fund by the difference between the Purchase
Price and the price to the public of the Shares offered by the Prospectus, in
each case as set forth in the Prospectus. The relative fault of the Company and
the Fund on the one hand and the Underwriters on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or the Fund and the
respective parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(e) Limitation on Liability. The Company and the Fund agree that it would not be
just and equitable if contribution pursuant to this Section 6 were determined by
pro rata allocation (even if the Company or the Fund on the other were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any reasonable
legal or other expenses incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 6, in
no event shall the Fund be required to contribute any amount in excess of the
amount obtained by multiplying the number of Shares purchased by the Fund by the
difference between the Purchase Price and the price to the public of the Shares
offered by the Prospectus. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f) Non-Exclusive Remedies. The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

 

7. Effectiveness of Agreement. This Agreement shall become effective upon the
later of (i) the execution and delivery hereof by the parties hereto and (ii)
receipt by the Company and the Representatives of notice of the effectiveness of
the Registration Statement (or, if applicable, any post-effective amendment
thereto).

 

8. Termination. This Agreement shall be automatically terminated if the
Underwriting Agreement is terminated by the Representatives.

 

-15-



--------------------------------------------------------------------------------

9. Payment of Expenses. (Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company will pay
or cause to be paid all costs and expenses incident to the performance of its
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Shares and
any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus and the Prospectus (including all
exhibits, amendments and supplements thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing this Agreement; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Shares under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Underwriters); (vi) the cost of preparing stock
certificates; (vii) the costs and charges of any transfer agent and any
registrar; (viii) all expenses and application fees incurred in connection with
any filing with, and clearance of the offering by, the National Association of
Securities Dealers, Inc.; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x) all
expenses and application fees related to the listing of the Shares on the
Exchange. The Fund shall not be responsible for the payment of any expenses of
the Underwriters, including fees and expenses of their counsel. Except as
provided in Section 6 and this Section 9 hereof, the Company shall not be
responsible for the payment of any expenses of the Fund including fees and
expenses of their counsel.

 

10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 6 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser or distributee of Shares from any Fund shall be deemed to be a
successor merely by reason of such purchase or distribution.

 

11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Fund contained
in this Agreement or made by or on behalf of the Company or the Fund pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Shares and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company or the Underwriters.

 

12. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

 

-16-



--------------------------------------------------------------------------------

13. Miscellaneous.

 

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted and confirmed
by any standard form of telecommunication. Notices to the Fund shall be given to
GTCR Golder Rauner, L.L.C., 6100 Sears Tower, Chicago, Illinois 60606-6402 (Fax:
(312)382-2201); Attention: Edgar D. Jannotta, Jr. and Daniel L. Timm, with a
copy to Michael H. Weed, Esq., Kirkland & Ellis, 200 East Randolph Drive,
Chicago, Illinois 60601 (Fax: (312)861-2200). Notices to the Company shall be
given to it at 2002 Summit Boulevard, Suite 100, Atlanta, Georgia 30319, (Fax:
(404) 303-4069); Attention: Patrick S. Flood, with a copy to Ralph F. MacDonald
III, Esq., Alston & Bird LLP, 1201 West Peachtree Street, Atlanta, Georgia
30309-3434 (Fax: (404) 881-4777).

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.

 

Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

 

Headings. The headings herein are included for convenience of reference only and
are not intended to be part of, or to affect the meaning or interpretation of,
this Agreement.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed by their respective officers or officials thereunto
duly authorized as of the date first written above.

 

HOMEBANC CORP.

By:

 

/s/ Patrick S. Flood

--------------------------------------------------------------------------------

Its:

 

Patrick S. Flood

   

Chief Executive Officer

GTCR FUND VII/A, L.P.

By:

 

GTCR Partners VII, L.P.

Its:

 

General Partner

By:

 

GTCR Golder Rauner, L.L.C.

Its:

 

General Partner

By:

 

/s/ Edgar D. Jannotta, Jr.

--------------------------------------------------------------------------------

Name:

 

Edgar D. Jannotta, Jr.

Its:

 

Principal

 

Accepted and agreed as of: July 19, 2004

 

-18-